[Cite as State v. Banks, 2022-Ohio-1463.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                        CASE NO. 2021-L-130

                 Plaintiff-Appellee,
                                                      Criminal Appeal from the
        -v-                                           Court of Common Pleas

DAJUAN L. BANKS,
                                                      Trial Court No. 2007 CR 000751
                 Defendant-Appellant.


                                               OPINION

                                            Decided: May 2, 2022
                                             Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Dajuan L. Banks, pro se, PID# A560-248, Grafton Correctional Institution, 2500 South
Avon Belden Road, Grafton, OH 44044 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Dajuan L. Banks, appeals the denial of his Motion to

Withdraw Guilty Plea Based on Newly Discovered Evidence by the Lake County Court of

Common Pleas. For the following reasons, we affirm the decision of the court below.

        {¶2}     On November 13, 2008, Banks pled guilty to Aggravated Murder,

Aggravated Burglary, and Kidnapping. On November 17, Banks was sentenced to life

without parole for Aggravated Murder and to consecutive ten-year prison terms for

Aggravated Burglary and Kidnapping. Banks’ pleas were affirmed on direct appeal in
State v. Banks, 11th Dist. Lake No. 2008-L-177, 2009-Ohio-6856.          The denial of a

previous Motion to Withdraw Guilty Plea was affirmed in State v. Banks, 11th Dist. Lake

No. 2015-L-128, 2016-Ohio-4925. The denial of a motion for postconviction relief was

affirmed in State v. Banks, 11th Dist. Lake No. 2018-L-028, 2018-Ohio-5330.

      {¶3}   On November 2, 2021, Banks filed a Motion to Withdraw Guilty Plea Based

on Newly Discovered Evidence. Banks argued that his guilty pleas were not entered into

intelligently inasmuch as the State used unlawfully gathered and inadmissible evidence

to induce him to enter the pleas. He claimed that he was only made aware of the

existence of such evidence after receiving a tip from a third party sometime during

January of 2021. The evidence in question concerned the search warrant authorizing the

search of his residence. Specifically, Banks had learned that: “(1) someone had forged

the signature of Judge Timothy E. McMonagle [on the warrant] – signing T.S. McMonagle;

(2) that said search warrant was not entered on the record (journalized); and (3) the

executing officers from Lake County had knowingly failed to abide by the prerequisite

commands in the warrant in order to obtain territorial jurisdiction – i.e., * * * the Lake

County Police Officers executed the search warrant of the residence in Cuyahoga County

without notifying and obtaining the assistance from police officers from Cuyahoga

County.” Motion to Withdraw Guilty Plea (edited for clarity).

      {¶4}   On November 19, 2021, the trial court denied Banks’ Motion.

      {¶5}   On December 14, 2021, Banks filed a Notice of Appeal. On appeal, he

raises the following assignment of error: “The trial court abused its discretion when it

denied Mr. Banks’ Motion to Withdraw his Guilty Plea Based on Newly Discovered



                                            2

Case No. 2021-L-130
Evidence, proving that a manifest injustice had occurred in violation of the Fourth, Fifth,

and Fourteenth Amendment[s] to the United States Constitution.”

       {¶6}   Criminal Rule 32.1 provides that “to correct manifest injustice the court after

sentence may set aside the judgment of conviction and permit the defendant to withdraw

his or her plea.” “A defendant who seeks to withdraw a plea of guilty after the imposition

of sentence has the burden of establishing the existence of manifest injustice.” State v.

Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of the syllabus. “This

term has been variously defined, but it is clear that under such standard, a postsentence

withdrawal motion is allowable only in extraordinary cases.” Id. at 264; State v. Straley,

159 Ohio St.3d 82, 2019-Ohio-5206, 147 N.E.3d 623, ¶ 14 (“[a] ‘manifest injustice’ is a

‘clear or openly unjust act’”) (citation omitted).

       {¶7}   “A motion made pursuant to Crim.R. 32.1 is addressed to the sound

discretion of the trial court, and the good faith, credibility and weight of the movant’s

assertions in support of the motion are matters to be resolved by that court.” Smith at

paragraph two of the syllabus.

       {¶8}   We find neither an abuse of discretion nor the existence of a manifest

injustice. Banks has failed to establish that this evidence was unavailable to him at the

time he entered his plea: the State provided Banks with open file discovery including a

“full and complete copy of the Police Report” in the prosecutor’s possession. Banks has

failed to establish that the evidence seized from his residence induced him to plead guilty:

Banks confessed to his crimes in a recorded interview. Banks has failed to establish that

his convictions constitute an injustice: the alleged improprieties in the execution of the

warrant do not exonerate him of the crimes. Banks has failed to establish that there were

                                               3

Case No. 2021-L-130
improprieties in the execution of the warrant: the allegedly forged “S.” on the warrant as

well as the supporting affidavit has the appearance of an “E.” consistent with the issuing

judge’s name; no authority is cited for the proposition that a warrant must be journalized

on the issuing court’s docket to be valid; and no evidence was submitted that the signature

on the warrant was a forgery.

      {¶9}    The sole assignment of error is without merit.

      {¶10} For the foregoing reasons, the denial of Banks’ Motion to Withdraw Guilty

Plea Based on Newly Discovered Evidence by the Lake County Court of Common Pleas

is affirmed. Costs to be taxed against the appellant.




THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            4

Case No. 2021-L-130